IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT



                                        No. 00-30639
                                      Summary Calendar



       ROBERT GENE MICKEL,

                                                           Plaintiff-Appellant,
                                                           Cross-Appellee,

                                             versus

       CITY OF PINEVILLE,

                                                           Defendant-Appellee,
                                                           Cross-Appellant.


                   Appeal from the United States District Court for
                         the Western District of Louisiana
                              (USDC No. 99-CV-867)
           _______________________________________________________
                                   March 1, 2001

Before REAVLEY, JOLLY and JONES, Circuit Judges.

PER CURIAM:*

       Plaintiff-appellant Robert Gene Mickel appeals from summary judgment

against him on his claim for overtime wages under the Fair Labor Standards Act


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
(FLSA), 29 U.S.C. §§ 201-219 (FLSA). We agree with the district court and

defendant-appellee City of Pineville that he is an exempt employee under the short

tests promulgated by the Secretary of Labor pursuant to 29 U.S.C. § 213(a). See 29

C.F.R. §§ 541.1(f), 541.2(e)(2); see also Lott v. Howard Wilson Chrysler-

Plymouth, Inc., 203 F.3d 326, 331-33 (5th Cir. 2000) (applying the short tests for

executive and administrative employees).

      As Pineville’s Superintendent of Public Works, Mickel was responsible for

supervising the work of more than 100 employees, preparing and assigning work

orders, making recommendations as to hiring, firing, and purchasing decisions, and

completing annual evaluations of supervisors in his area. As a matter of law, his

position qualifies him as an executive and administrative employee who is exempt

from the overtime provisions of the FLSA.

      Because we deny Mickel’s appeal, we do not reach Pineville’s alternative

cross-appeal regarding vacation hours.

      AFFIRMED.




                                           2